DETAILED ACTION
Claim Status
	Applicant’s amendment filed March 31, 2021 has been entered. Claims 19 and 26 are cancelled. Claims 27-32 have been newly added. Claims 1-18, 20-25 and 27-32 are pending. Claims 20-25 are withdrawn. Claims 1-18 and 27-32 are currently under examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-18, in the reply filed on September 1, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 20-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 1, 2020.



Specification - withdrawn
Objection to the disclosure is withdrawn in view of Applicant’s amendment removing the hyperlinks.

Claim Objections – new objection
Claim 1 is objected to because of the following informalities: Claim 1 recites, “genome copies of the targeting AAV vectors of (b) is in excess”.  Claim 1 should recite, “genome copies of the targeting AAV vectors of (b) are in excess”. Appropriate correction is required.

Claim Rejections - 35 USC § 112 – withdrawn in view of Applicant’s amendment
Rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment to claim 1 to require the vector ratio.

Claim Rejections - 35 USC § 102 – withdrawn in view of Applicant’s amendment
Rejection of claim(s) 1-3 and 5-18 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhang et al. (WO2014/204726 A1, published December 24, 2014, earliest effective filing date June 10, 2014, provided in an IDS) is withdrawn in view of Applicant’s amendment to claim 1 to require the vector ratio.

Claim Rejections - 35 USC § 103 – new rejection necessitated by Applicant’s amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-18 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO 2014/204726 A1, published December 24, 2014, earliest effective filing date June 10, 2014, provided in an IDS) in view of Xia et al. (CN 103224947 A, published July 31, 2013, as evidenced by Xia translation). This is a new rejection necessitated by Applicant’s amendment to claim 1 to require the vector ratio, as well as addition of claims 27-32.
Zhang et al. is directed to Cas9 dual vector systems and teaches a dual vector system for treating genetic disorders (double virus vector; paragraph [0331]), comprising: (a) a population of gene editing AAV vectors comprising a Cas9 gene (vector 1 containing expression cassette for driving the expression of Cas9; paragraph [00331]) under control of regulatory sequences which direct expression of the Cas9 in a target cell comprising a targeted gene which has one or more mutations resulting in a disorder (promoter used to drive expression of Cas9 can include albumin promoter for liver expression; paragraphs [00333] and [0337]), and (b) a population of targeting AAV vectors comprising one or more sgRNAs (vector 2 containing expression cassettes for driving expression of one or more sgRNAs; paragraph [0331]), and a donor template (a recombination template is also provided. A recombination template may be a component of another vector; paragraph [0582]), wherein the one or more sgRNA individually comprise at least 20 nucleotides which specifically bind to a selected site in the targeted gene, and which selected site is 5’ to a PAM specifically recognized by the claim 1), wherein the target cells are proliferating cells (the present application is directed to liver cells, e.g., hepatocytes. Primary hepatocytes are preferred; paragraph [0025]) (claim 2), wherein the proliferating cells are hepatocytes (the present application is directed to liver cells, e.g., hepatocytes. Primary hepatocytes are preferred; paragraph [0025]) (claim 3), wherein the sgRNA of the targeting AAV vector of (b) comprises about 24 nucleotides to about 28 nucleotides (a guide sequence is about 24 or 28 nucleotides in length; paragraph [0578]) (claim 5), wherein the donor template is a full-length gene encoding a functioning protein or enzyme (template polynucleotide being further introduced into the DNA molecule encoding the gene product; paragraph [0080]) (claim 6), wherein the donor template of the targeting AAV vectors of (b) encodes a partial protein or enzyme and is designed to complement a defective gene and to allow production of a functioning protein in the target cell (template polynucleotide is complementary to a portion of a polynucleotide comprising the target sequence; paragraph [0582]) (claim 7), wherein the sgRNA of the targeting AAV vectors of (b) is designed to target an intron of the targeted gene, such that the mutation is corrected by the donor (guide RNAs targeting the intron 1 of FXN; paragraph [0900]) (claim 8), wherein the sgRNA of the targeting AAV vectors of (b) is claim 9), wherein the targeting AAV vectors of (b) comprises more than one sgRNA (expression cassettes for driving the expression of one or more guideRNAs; paragraph [0331]) (claim 10), wherein the gene editing AAV vectors of (a) and the targeting AAV vector of (b) have the same AAV capsid (delivering a non-naturally occurring or engineered composition comprising an AAV vector system comprising one or more AAV vectors operably encoding a composition for expression; paragraph [0053], AAV is a preferred example of a viral vector. Within that, we gone on to show that AAV8 is useful in delivery to the liver, especially in vivo; paragraph [0102]) (claim 11), wherein the AAV capsid is AAV8 (AAV is a preferred example of a viral vector. Within that, we gone on to show that AAV8 is useful in delivery to the liver, especially in vivo; paragraph [0102]) (claim 12), wherein Cas9 is selected from Staphylococcus aureus or Streptococcus pyogenes Cas9 (Cas9 is S, pyogenes or S, aureus Cas9; paragraph [0057]) (claim 13), wherein the Cas9 gene is under the control of a tissue-specific promoter (claim 14), wherein the Cas9 gene is under the control of a constitutive promoter (use of a liver specific promoter such as TBG is particularly effective; paragraph [0104]) (claim 15), wherein the Cas9 gene is under the control of a liver-specific promoter (use of a liver specific promoter such as TBG is particularly claim 16), wherein the promoter is a human thyroxin-binding globulin (TBG) promoter (use of a liver specific promoter such as TBG is particularly effective; paragraph [0104]) (claim 17). Zhang et al. also teach a method of treating a disorder in humans by co-administering the dual vector system (method of treating a condition caused by a defect in a target sequence in a genomic locus of interest in a subject; paragraph [0053]) (claim 18), wherein the disorder is a liver metabolic disorder (table B) (claim 27), wherein the liver metabolic disorder is selected from Hemophilia A and Hemophilia B (table B) (claim 28), wherein the sgRNA is targeted to a PCSK9 gene (paragraph [0227] (claim 29), wherein the liver metabolic disease is Hemophilia A, and the sgRNA is targeted to a Factor VIII gene (paragraph [0227], table B) (claim 30), wherein the liver metabolic disease is Hemophilia B, and the sgRNA is targeted to a Factor IX gene (paragraph [0227], table B) (claim 31).
Zhang et al. lack the system wherein genome copies of the targeting vector are in excess of the genome copies of the gene editing vectors (claim 1), wherein the ratio of the gene editing vectors of (a) to the targeting vectors of (b) is about 1:3 to about 1:100, or about 1:10 (claim 4).
Xia et al. is directed to Cas9 dual vector systems and describes a dual system such that genome copies of the targeting vector is excess of the genome copies of the gene editing vectors (in most cases the ratio of site-specific cleavage nuclease and donor DNA to target cells is 1:5-1:10; paragraph [0004], as evidenced in page 1, lines 20-21 of the translation) (claim 1), wherein the ratio of the gene editing vectors of (a) to the targeting vectors of (b) is about 1:3 to about 1:100, or about 1:10 (in most cases the ratio of site-specific cleavage nuclease and donor DNA to target cells is 1:5-1:10; claim 4). Xia et al. further describe that such ratio improves the efficiency of introducing the donor DNA into target cells (paragraph [0004], as evidenced in page 1, line 21 of the translation).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the system described by Zhang et al. and have an excess of targeting vector to editing vector as described by Xia et al. A person of ordinary skill would have been motivated to do so in order to improve the efficiency of introducing the donor DNA into target cells (Xia et al., paragraph [0004], as evidenced in page 1, line 21 of the translation).Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s filing, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Zhang et al. in view of Xia et al. render obvious claims 1-18 and 27-31.

Claims 1-18 and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Xia et al. as applied to claims 1-18 and 27-31 above, and further in view of Miller et al. (US 2015/0159172 A1, published June 11, 2015, earliest effective filing date, December 9, 2013). This is a new rejection necessitated by Applicant’s amendment to claim 1 to require the vector ratio, as well as addition of claims 27-32.

Zhang et al. in view of Xia et al. lack the system wherein the liver metabolic disease is MPSI, and wherein the sgRNA is targeted to an IDUA gene (claim 32).
Miller et al. is directed to CRISPR gene editing and describe genetically modifying a cell to treat hemophilia or a lysosomal storage disease, such as Hurler’s disease, by modifiying IDUA (paragraph [0027]).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing to have the system described by Zhang et al. in view of Xia et al. and target the IDUA gene as described by Miller et al. A person of ordinary skill would have been motivated to do so in order to treat Hurler’s disesase (Miller et al., paragraph [0027]).Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s filing, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Accordingly, Zhang et al. in view of Xia et al., and further in view of Miller et al., render obvious claims 1-18 and 27-32.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO GALISTEO GONZALEZ whose telephone number is (571)270-1010.  The examiner can normally be reached on M-F 7:00am-4:30pm PST, out every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636